                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  SOUTHERN DIVISION

 STATE OF MISSOURI, ex rel. Attorney
 General Joshua D. Hawley,

                                 Plaintiff,

           v.                                       Case No. 18-03293-CV-S-MDH

 BRANSON DUCK VEHICLES, LLC, and
 RIPLEY ENTERTAINMENT INC.,

                                 Defendants.

                 UNITED STATES’ MOTION TO HOLD IN ABEYANCE ITS
                MOTIONS TO INTERVENE AND STAY DISCOVERY (D.E. 14.) 1

       COMES NOW Timothy A. Garrison, United States Attorney, and Randall D. Eggert and

Casey Clark, Assistant United States Attorneys, and hereby respectfully requests this Court to hold

in abeyance the United States’ “Motion to Intervene and Motion to Stay Discovery” (D.E. 14),

filed on September 17, 2018, pending resolution of the State of Missouri’s “Motion to Remand

and for Fees and Costs Pursuant to 28 U.S.C. § 1447(c)” (D.E. 18), filed on September 24, 2018,

and/or continued discussions of the State of Missouri and the United States. In support thereof,

counsel for the United States offers the following suggestions:

       1.         On September 10, 2018, Defendants Branson Duck Vehicles, LLC and Ripley

Entertainment, Inc. filed their joint notice of removal of the State of Missouri’s action, case number

1846-CC00162, from Taney County, Missouri, Circuit Court to the United States District Court

for the Western District of Missouri. (D.E. 1.)

       2.         On September 17, 2018, the United States of America filed its motion to intervene

and stay discovery in the matter. (D.E. 14.)


       1
        “D.E.” refers to the docket entries of the instant case, case number 18-03293-CV-S-MDH,
and any associated documents.
                                                  1
         Case 6:18-cv-03293-MDH Document 30 Filed 10/24/18 Page 1 of 4
       3.       On September 24, 2018, the plaintiff filed its motion to remand, requesting that this

Court remand the matter to state court. (D.E. 18.)

       4.       On October 1, 2018, the plaintiff filed its suggestions in opposition to the United

States’ motions to intervene and stay discovery. (D.E. 22.) The Court ordered that any reply to

the plaintiff’s suggestions was due by October 15, 2018. Id.

       5.       The United States filed a motion for extension of time to file its reply on October

15, 2018, due to the continued discussions between the State of Missouri and the United States

regarding the motions to intervene and stay discovery. (D.E. 27.) This Court granted the request

and ordered the United States to file its reply by October 24, 2018. (D.E. 28.)

       6.       Between such time extension and the date of this instant filing, the State of Missouri

and the United States continue to discuss potential resolution of their differences regarding the

United States’ motions to intervene and stay discovery in the instant case. The United States had

also filed similar motions in the Taney County action. However, any potential resolution to such

differences may depend on the Court’s ruling of the State of Missouri’s motion to remand.

       7.       Given this pending issue regarding forum, the United States desires for this Court

to hold in abeyance its motions to intervene and stay discovery until the Court can resolve the

plaintiff’s motion to remand or until the United States otherwise believes it is necessary to

readdress its requests.

       8.       Undersigned counsel for the United States has discussed this request with counsel

for the State of Missouri and they have no objection.



       WHEREFORE, the United States respectfully requests that this Court hold in abeyance its

“Motion to Intervene and Motion to Stay Discovery” (D.E. 14), and for such other relief as the

Court deems necessary.

                                        2
            Case 6:18-cv-03293-MDH Document 30 Filed 10/24/18 Page 2 of 4
                           Respectfully submitted,

                           Timothy A. Garrison
                           United States Attorney

                     By    /s/ Randall D. Eggert
                           Randall D. Eggert
                           Assistant United States Attorney
                           Missouri Bar No. 39404

                           /s/ Casey Clark
                           Casey Clark
                           Assistant United States Attorney
                           Missouri Bar No. 57968

                           United States Attorney’s Office
                           Western District of Missouri
                           901 E. St. Louis, Suite 500
                           Springfield, Missouri 65806
                           Telephone: 417-831-4406
                           Fax: 417-831-0078
                           randy.eggert@usdoj.gov
                           casey.clark@usdoj.gov




                            3
Case 6:18-cv-03293-MDH Document 30 Filed 10/24/18 Page 3 of 4
                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on October 24,
2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.



                                            /s/ Casey Clark
                                            Casey Clark
                                            Assistant United States Attorney




                                     4
         Case 6:18-cv-03293-MDH Document 30 Filed 10/24/18 Page 4 of 4
